      Case 1:19-cv-00128-ODE-CCB Document 1 Filed 01/07/19 Page 1 of 15




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

CHARLOTTE LOPRETE,                             )
                                               )   Civil Action No.
Plaintiff,                                     )
                                               )
v.                                             )
                                               )     JURY TRIAL DEMANDED
CREATIVE CIRCLE, LLC AND THE                   )
HOME DEPOT, INC.,                              )
                                               )
Defendants.                                    )
_________________________________

                         COMPLAINT FOR DAMAGES

       COMES NOW, Plaintiff Charlotte Loprete (“Loprete” or “Plaintiff”) by and

through undersigned counsel, and files her Complaint for Damages against

Defendants Creative Circle, LLC (“Creative Circle”) and The Home Depot, Inc.

(“Home Depot”), (collectively “Defendants”) and shows the Court as follows:

                           NATURE OF COMPLAINT

                                          1.

       Plaintiff brings this action for discrimination based on sex discrimination

and retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e,

et. seq.




                                          1
     Case 1:19-cv-00128-ODE-CCB Document 1 Filed 01/07/19 Page 2 of 15




                                 JURISDICTION

                                          2.

      This Court has jurisdiction, including supplemental jurisdiction, over

Plaintiff’s claims.

                                      VENUE

                                          3.

      The unlawful employment practices alleged in this Complaint were

committed within this district. Thus, venue is appropriate in this Court.

                                     PARTIES

                                          4.

      Plaintiff Loprete is a female and at all times relevant to this matter was

employed by Defendants, and at all times relevant hereto, Defendants have been

Plaintiff’s employer.

                                          5.

      Defendant Creative Circle is a California corporation with its principal

office located at 5900 Wilshire Blvd, 11th Floor, Los Angeles, CA 90036. At all

times relevant to this action, Defendant has been doing business within this district.




                                          2
     Case 1:19-cv-00128-ODE-CCB Document 1 Filed 01/07/19 Page 3 of 15




                                         6.

      Defendant Creative Circle can be served by its Registered Agent, CT

Corporation System, 289 S. Culver St., Lawrenceville, Gwinnett County, GA

30046.

                                         7.

      Defendant Home Depot is a Delaware corporation with its principal office

located at 2455 Paces Ferry Road, Atlanta, GA 30339. At all times relevant to this

action, Defendant has been doing business within this district.

                                         8.

      Defendant Home Depot can be served by its Registered Agent, CSC of Cobb

County, Inc., 192 Anderson Street S.E., Suite 125, Marietta, Cobb County, GA

30060.

                                         9.

      At all times mentioned herein, before and after, the persons responsible for

perpetrating Plaintiff’s discriminatory actions were agents, servants and employees

of Defendants and were at all such times acting within the scope and course of

their agency and employment, and/or the actions were expressly authorized by

Defendants and/or their actions were ratified by Defendants, thus making

Defendants liable for said actions.


                                         3
     Case 1:19-cv-00128-ODE-CCB Document 1 Filed 01/07/19 Page 4 of 15




                                          10.

        At all relevant times to the facts set forth in this Complaint, separate

defendants were acting as joint employers in either a joint venture capacity and

undertaking to execute a common business purpose with a mutual right of control;

integrated enterprise; or were successors in interest.


                         ADMINISTRATIVE PROCEDURES

                                          11.

        Ms. Loprete timely filed a charge of discrimination against Defendants with

the Equal Employment Opportunity Commission (EEOC) on or about March 29,

2018.

                                          12.

        The EEOC issued a “Notice of Right to Sue” on October 9, 2018, entitling

an action to be commenced within ninety (90) days of receipt of that notice.

                                          13.

        This action has been commenced within ninety (90) days of receipt of the

“Notice of Right to Sue”.




                                           4
     Case 1:19-cv-00128-ODE-CCB Document 1 Filed 01/07/19 Page 5 of 15




                          FACTUAL ALLEGATIONS

                                        14.

      Defendant Creative Circle, at all times relevant hereto, has been Plaintiff’s

employer.

                                        15.

       Defendant Creative Circle hired Ms. Loprete for employment in January

2016 as a Contract Web Designer.

                                        16.

       In June 2016, Ms. Loprete began working on site for Defendant Home

Depot, one of Defendant Creative Circle’s largest clients.

                                         17.

      Ms. Loprete was highly competent and responsible in her role, and during an

employee evaluation received the highest possible score of “Exceeds Expectations”

from her Manager, Eli Ferrer.

                                        18.

      On or about October 4, 2017, during normal business hours, Ms. Loprete

overhead a group of colleagues huddled around Manager Pete Subowicz’s desk

discussing a well-known female coworker who had recently left the company.




                                         5
     Case 1:19-cv-00128-ODE-CCB Document 1 Filed 01/07/19 Page 6 of 15




                                          19.

      The comments Ms. Loprete overheard ranged from banal to derogatory,

including suggestions to visits her various social media pages, which coincided

with laughter and negative remarks about her attractive physical appearance and

tight clothing.

                                         20.

      At that moment, Ms. Loprete messaged Mr. Subowicz using her “Slack”

office messaging system to privately express her feelings that their behavior was

inappropriate.

                                          21.

      Ms. Loprete had no further contact with Mr. Subowicz that day.

                                          22.

      On or about October 5, 2017, Ms. Loprete received a call from Defendant

Creative Circle’s recruiter who represented Loprete at Home Depot, Gabriella

Baetti.

                                          23.

      Ms. Baetti advised Ms. Loprete that Mr. Subowicz had contacted Baetti to

express that Loprete was no longer suitable to work in the Home Depot office, and

no longer a candidate for either a raise or promotion.


                                          6
     Case 1:19-cv-00128-ODE-CCB Document 1 Filed 01/07/19 Page 7 of 15




                                        24.

      Ms. Loprete immediately contacted Mr. Ferrer to let him know of the

extreme change of circumstances with her Home Depot employment and her

Manager’s message.

                                         25.

      Mr. Ferrer did not act on Ms. Loprete’s report.

                                         26.

      On or about October 5, 2017, Ms. Loprete was told to submit her two weeks’

notice to Defendant Home Depot, which was addressed to Mr. Ferrer.

                                          27.

      Ms. Loprete did not receive any further contact from Gabriella Baetti, Peter

Subowicz or Eli Ferrer.

                                          28.

      Following Ms. Loprete’s termination from Defendant Home Depot, a team

meeting was held to explain Ms. Loprete’s sudden absence from work.

                                             29.

      During this meeting, Ms. Loprete’s name and professional reputation were

slandered.




                                         7
     Case 1:19-cv-00128-ODE-CCB Document 1 Filed 01/07/19 Page 8 of 15




                                        30.

      Following Ms. Loprete’s termination from Defendant Home Depot, Loprete

was offered an interview through Defendant Creative Circle with another well-

known company.

                                        31.

      Ms. Loprete’s interview was abruptly terminated by Vice President Janis

Altshuler, who entered the room brandishing a printed screenshot of Ms. Loprete’s

personal Gmail account notes.

                                         32.

      Ms. Loprete reported the recruiter at Defendant Creative Circle to express

her discontent with the interview experience.

                                         33.

      On or about October 31, 2017, Ms. Loprete formally disengaged with

Defendant Creative Circle.

                                         34.

      Defendants Home Depot and Creative Circle created and/or ratified a hostile

work environment that Ms. Loprete was required to endure as a condition of

employment.




                                         8
     Case 1:19-cv-00128-ODE-CCB Document 1 Filed 01/07/19 Page 9 of 15




                                           35.

      Defendant Home Depo chose not to take reasonable steps to prevent the

hostile work environment from occurring, despite its knowledge of its employees’

propensity for sexual harassment.

                                           36.

      Defendants Home Depot and Creative Circle failed to take appropriate

remedial actions to correct the sexual harassment.

                                           37.

      Defendant Home Depo was aware that its employees were sexually

harassing Ms. Loprete.

                                            38.

      Defendants Home Depot and Creative Circle did not investigate nor take any

corrective actions to eliminate the sexual harassment and hostile work environment

against Ms. Loprete.

                                            39.

      The sexual harassment was severe or pervasive, altering the terms and

conditions of Ms. Loprete’s employment, including loss of pay opportunities as a

result of the constructive discharge(s).




                                           9
    Case 1:19-cv-00128-ODE-CCB Document 1 Filed 01/07/19 Page 10 of 15




                                       40.

      Defendants Home Depot and Creative Circle fostered and created a hostile

work environment that Ms. Loprete was required to endure as a condition of

employment.


                             CLAIMS FOR RELIEF:

                          COUNT I
  COUNT I: SEX DISCRIMINATION IN VIOLATION OF TITLE VII OF
  THE CIVIL RIGHTS ACT OF 1964 (Hostile Environment Claim)

                                        41.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                        42.

      Plaintiff is a member of a protected class, i.e. she is a woman.

                                        43.

      Plaintiff was subjected to severe, pervasive and unwelcomed sexual

harassment because of her sex.

                                        44.

      The sexual harassment was sufficiently severe and pervasive to alter the

terms and conditions of employment and created a discriminatorily abusive

working environment.




                                          10
     Case 1:19-cv-00128-ODE-CCB Document 1 Filed 01/07/19 Page 11 of 15




                                          45.

       Defendants are liable for the sexual harassment of Plaintiff under a theory of

vicarious or direct liability.

                                          46.

       Defendants have willfully and wantonly disregarded Plaintiff’s rights, and

Defendants’ discrimination against Plaintiff was undertaken in bad faith.

                                          47.

       As a direct and proximate result of Defendants’ violation of Title VII,

Plaintiff has been made the victim of acts that have adversely affected her

psychological and physical well-being.

                                          48.

       Accordingly, Defendants are liable for the damages Plaintiff has sustained as

a result of Defendants’ unlawful discrimination. Plaintiff is entitled to recover

compensatory damages, including damages for emotional distress.


                                          49.

      Defendants acted with malice and in reckless indifference to Plaintiff’s

federally protected rights. Plaintiff is entitled to punitive damages. Plaintiff is also

entitled to attorneys’ fees and costs, prejudgment interest, lost wages, and any

other relief available under the law.


                                           11
     Case 1:19-cv-00128-ODE-CCB Document 1 Filed 01/07/19 Page 12 of 15




                        COUNT II:
   RETALIATION VIOLATION OF TITLE VII OF THE CIVIL RIGHTS
                       ACT OF 1964

                                         50.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                         51.

       Plaintiff’s complaints and opposition to sexual harassment/gender

discrimination constitute protected activity under Title VII.

                                         52.

      Defendants subjected Plaintiff to adverse actions (to wit, retaliating in

response to her complaint of harassment and terminating her employment) because

of her protected conduct. The adverse actions to which Plaintiff was subjected

would dissuade a reasonable employee from making or supporting a charge of

discrimination.

                                         53.

      There was a causal connection between the protected conduct of reporting

the harassment and terminating her employment.

                                         54.

       As a direct and proximate result of Defendants’ violations, Plaintiff has

suffered economic and non-pecuniary damages.



                                          12
       Case 1:19-cv-00128-ODE-CCB Document 1 Filed 01/07/19 Page 13 of 15




                                          55.

        Defendants willfully and wantonly disregarded Plaintiff’s rights, and their

actions toward Plaintiff were undertaken in bad faith.

                                          56.

        Plaintiff is entitled to punitive damages, lost wages and benefits,

compensatory damages, attorneys’ fees and costs, prejudgment interest,

reinstatement or front pay in lieu thereof, and any other relief available under the

law.

                            COUNT III
          INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                               57.

        Defendants’ conduct was extreme and outrageous.

                                          58.

        Defendants’ intended to inflict severe emotional distress or knew that it was

a high probability that the conduct would do so.

                                          59.

        Defendants’ conduct actually caused severe emotional distress.

                                          60.

        Defendants are liable for all general and special damages proximately

resulting from the intentional infliction of emotional distress.



                                          13
Case 1:19-cv-00128-ODE-CCB Document 1 Filed 01/07/19 Page 14 of 15




 WHEREFORE, Plaintiff requests judgment as follows:

 (a)         General damages for mental and emotional suffering caused by

             Defendants’ misconduct;

 (b)         Punitive damages based on Defendants’ willful, malicious,

             intentional,   and    deliberate   acts,   including   ratification,

             condonation and approval of said acts;

 (c)         Special damages for lost wages and benefits and prejudgment

             interest thereon;

 (d)         Reasonable attorney's fees and expenses of litigation;

 (e)         Trial by jury as to all issues;

 (f)         Prejudgment interest at the rate allowed by law;

 (g)         All other relief to which he may be entitled.



 Respectfully submitted the 10th day of January, 2019.


                                  BARRETT & FARAHANY


                                  s/AJ Lakraj____________
                                  Adeash “AJ” Lakraj
                                  Georgia Bar No. 444848
                                  Attorney for Plaintiff Charlotte Loprete

                                    14
    Case 1:19-cv-00128-ODE-CCB Document 1 Filed 01/07/19 Page 15 of 15




1100 Peachtree Street
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 Facsimile
ajlakraj@justiceatwork.com




                                    15
